Case 1:19-cv-08481-PGG Document 2 Filed 09/13/19 Page 1 of 2

ROSENBERG FELDMAN SMITH, LLP
551 Fifth Avenue

New York, New York 10176
212-682-3454

Counsel for Defendants Ryan Serhant and
Nest Seekers International LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wenn nn nnn nnn nee x

 

 

AARON COPPELSON and NIGHTENGALE NY1, LLC,

Plaintiffs. Case No. 19-cv-08481 (PGG)(DCF)
Vv. (Formerly Index No. 156903/2019
in the Supreme Court of the State
RYAN SERHANT, of New York, New York County)

NEST SEEKERS INTERNATIONAL LLC,
ELAD RAHAMIN, WELLS FARGO ADVISORS, LLC

Defendants.

 

NOTICE OF REMOVAL
Pursuant to 28 U.S.C. §§1441(a) and (b), defendants Ryan Serhant and Nest Seekers
International LLC hereby remove this civil action from the Supreme Court of New York, New
York County to the United States District Court for the Southern District of New York. The basis
for removal is diversity of citizenship pursuant to 28 U.S.C. § 1332(a)(1). A copy of the summons
and complaint filed in the state court is attached as Exhibit 1.

Dated: New York, New York ROSENBERG FELDMAN SMITH, LLP
September 12, 2019 Attorneys for Ryan Serhant and
Nest Seekers International LLC

By: /s/ Michael H. Smith

ROSENBERG FELDMAN SMITH, LLP
551 Fifth Avenue

New York, New York 10176
212-682-3454

msmith@rfs-law.com
To:

Case 1:19-cv-08481-PGG Document 2 Filed 09/13/19 Page 2 of 2

Jeffrey Benjamin, Esq.

KUPILLAS UNGER & BENJAMIN, LLP
5 Penn Plaza, 23 Floor

New York, New York 10001
212-655-9536
